DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 3 objected to because of the following informalities: “a screw that is screwed with a screw” creates antecedent basis issues. Understood as –a first screw that is screwed with a second screw--. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ejiri (US 20010025657) in view of Muir (US 20140358301).

Regarding claim 1, Ejiri (FIGs 1-2) discloses “A fluid control device comprising: … a valve body (11-13) having a flow path (flow path comprising 12a); an actuator body (21) fixed to the valve body; a piston (29, 51, 52) that is provided in the actuator body (see FIGs) and in which a driving pressure introduction path (interior of 26, 51, 33a-b) that communicates with a driving pressure introduction chamber (31) is formed; and an introduction pipe (54, 55) through which driving pressure is introduced (paragraphs 71-73), the introduction pipe having one end (bottom end, includes 54) inserted to the driving pressure introduction path (see FIGs) and another end (top end, only shown schematically) leading to an outside (evidenced from FIGs)...”
Ejiri is silent regarding “an information processing module provided in the device…a hollow casing that is fixed to the actuator body and has a side surface on which a through hole is formed…[the introduction pipe having another end leading to an outside] through the through hole of the casing”.
	However, Muir (FIGs 1-2) teaches a pilot valve actuator (functionally analogous to Ejiri) comprising “actuator body” (unnumbered upper shell of 110) and a “hollow casing” (104), the hollow casing containing an “information processing module” (154) (operation described in paragraphs 24, 37) and a “through hole” (where 148 is pointing) formed on a side surface (bottom surface), the through hole introducing a supply pressure to the pilot actuator via an “introduction pipe” (142; functionally analogous to the introduction pipe) fitted into the actuator body and hollow casing at opposite ends thereof.
Therefore it would have been obvious, at the time of filing, to modify the pilot means of Ejiri to be an automated actuator comprising “an information processing module provided in the device…a hollow casing that is fixed to the actuator body and has a side surface on which a through hole is 

Regarding claim 5, the combination further teaches “A fluid control apparatus (combination is a fluid control apparatus as a fluid is being controlled) comprising the fluid control device according to claim 1 (as set forth above).”

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ejiri/Muir in view of Grodl et al (US 20160066443).

The combination is silent regarding “wherein an information display panel through hole to which an information display panel is fit is formed on an upper surface of the casing, the information display panel being connected to the information processing module.” However, Muir does teach an information display 108 (has a screen “panel” in FIG 2) that communicates with the information processing module 154.
	However, Grodl (FIGs 1-2) teaches a diagnostic valve actuator for a reciprocating valve (functionally analogous to Ejiri/Muir) comprising a “hollow casing” (3) having an “information display panel through hole” (central opening in FIG 2 where 17 lies) formed on an “upper surface” (8) to house an “information display panel” (10; functionally analogous to display of Muir), and an “information processing module” (assembly of 38) connected to display panel 10 (see FIG 2).
.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, none of the art discloses “wherein on an outer circumference surface of the actuator body, a screw that is screwed with a screw formed on the valve body and an inner circumference surface of the casing is formed and a wiring groove through which wiring drawn out from the sensor passes is formed in a portion with which the valve body and the casing are screwed, and the wiring drawn out from the sensor is routed into the casing through the wiring groove.”
While Muir and Grodl have sensors, no prior art renders obvious the other deficiencies of Ejiri, Muir, and/or Grodl. Furthermore, it is difficult to envision how the claimed structure could even be incorporated into the references.
Claim 4 is also allowable by virtue of its dependency on claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Systems similar to the application are disclosed by Morozumi et al (US 20140217315), Brown et al (US 20140116519), Carter et al (US 20110048556), Stelter et al (US 20100179697), and Stommes et al (US 5223822).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C WILLIAMS/Examiner, Art Unit 3753